LOGO [g648468g01a20.jpg]

 

EXHIBIT 10.41

WORKING LAYER CATASTROPHE EXCESS OF LOSS

REINSURANCE CONTRACT

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY

INSURANCE COMPANY, INC.

Tampa, Florida

and

TYPTAP INSURANCE COMPANY

Ocala, Florida

 

Effective: June 1, 2019

U8GR0008

  

 

1 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

WORKING LAYER CATASTROPHE EXCESS OF LOSS

REINSURANCE CONTRACT

TABLE OF CONTENTS

 

Article

       Page     Preamble      5     1           Business Covered      5  
  2           Retention and Limit      5     3           Florida Hurricane
Catastrophe Fund      6     4           Term      7     5           Special
Termination      7     6           Territory      9     7           Exclusions
     9     8           Special Acceptance      10     9           Premium     
10   10           Reinstatement      11   11           Definitions      11  
12           Extra Contractual Obligations/Excess of Policy Limits      14  
13           Net Retained Liability      15   14           Other Reinsurance   
  15   15           Original Conditions      16   16           No Third Party
Rights      16   17           Notice of Loss and Loss Settlements      16  
18           Late Payments      17  

 

Effective: June 1, 2019

U8GR0008

  

 

2 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

Article

       Page   19           Offset      18   20           Currency      18  
21           Unauthorized Reinsurance      18   22           Taxes      20  
23           Access to Records      21   24           Confidentiality      22  
25           Indemnification and Errors and Omissions      23   26          
Insolvency      23   27           Run-Off Reinsurer      24   28          
Arbitration      26   29           Expedited Arbitration      27   30          
Service of Suit      27   31           Governing Law      28   32          
Entire Agreement      28   33           Non-Waiver      29   34           Agency
     29   35           Intermediary      29   36           Mode of Execution   
  29  

 

Effective: June 1, 2019

U8GR0008

  

 

3 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

WORKING LAYER CATASTROPHE EXCESS OF LOSS

REINSURANCE CONTRACT

TABLE OF CONTENTS

 

Articles
(Cont’d)

       Page     Company Signing Block      31  

Attachments

       Pools, Associations & Syndicates Exclusions Clause      33     Nuclear
Incident Exclusion Clause – Physical Damage – Reinsurance – U.S.A.      36    
Terrorism Exclusion      38     Trust Agreement Requirements Clause      39  

 

Effective: June 1, 2019

U8GR0008

  

 

4 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

WORKING LAYER CATASTROPHE EXCESS OF LOSS

REINSURANCE CONTRACT

(the “Contract”)

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY

INSURANCE COMPANY, INC.

Tampa, Florida

and

TYPTAP INSURANCE COMPANY

Ocala, Florida

(collectively, the “Company”)

by

THE SUBSCRIBING REINSURER(S) IDENTIFIED IN THE

INTERESTS AND LIABILITIES AGREEMENT(S) ATTACHED TO

AND FORMING PART OF THIS CONTRACT

(the “Reinsurer”)

ARTICLE 1

BUSINESS COVERED

This Contract is to indemnify the Company in respect of its net excess liability
as a result of any loss or losses which may occur during the Term of this
Contract under any Policies not covered by the Company’s Flood Tower, in force
at the effective date hereof or issued or renewed on or after that date,
covering direct and assumed business classified by the Company as the property
perils of Homeowners, Condominium Owners, Renters and Dwelling, subject to the
terms and conditions herein contained.

ARTICLE 2

RETENTION AND LIMIT

 

A.

The Reinsurer shall be liable in respect of each Loss Occurrence for the
Ultimate Net Loss over and above the initial Ultimate Net Loss of $**** each
Loss Occurrence, subject to a limit of liability to the Reinsurer of $**** each
Loss Occurrence, and subject further to a limit of liability of $**** for all
Loss Occurrences commencing during the term of this Contract.

 

Effective: June 1, 2019

U8GR0008

  

 

5 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

B.

No Loss Occurrence shall be covered hereunder unless it involves two or more
risks subject to this Contract. The Company shall be the sole judge of what
constitutes one risk for purposes of this Contract.

ARTICLE 3

FLORIDA HURRICANE CATASTROPHE FUND

 

A.

As respects Loss Occurrences subject to this Contract, any loss reimbursement
recoverable by the Company under the Florida Hurricane Catastrophe Fund (FHCF),
shall be deducted in determining Ultimate Net Loss under this Contract, subject
to the following:

 

  1.

The full reimbursement amount due from the FHCF, based on statutory limits of
coverage as of June 1, shall be deemed recovered by the Company, whether or not
actually received from the FHCF and whether or not reduced because of the FHCF’s
inability to pay.

 

  2.

For purposes of allocating recoveries from the FHCF with respect to each Loss
Occurrence, only amounts recoverable by applying the pay-out and retention
multiples for the FHCF prior to any reduction in retention due to multiple Loss
Occurrences in the same annual period shall be included in calculating the
deduction from Ultimate Net Loss.

 

  3.

If the Company’s aggregate limit of FHCF reimbursement coverage is exhausted
from Loss Occurrences commencing during the term of this Contract, and the FHCF
does not designate the portion of said limit allocable to each Loss Occurrence,
the total FHCF reimbursement received shall be allocated to the each individual
Loss Occurrence in the proportion that the Company’s losses in that Loss
Occurrence bear to the Company’s total losses arising out of all Loss
Occurrences to which the reimbursement applies.

 

  4.

For purposes of loss recoveries under this Contract prior to the final
determination of the Company’s retention and limit under the FHCF, FHCF coverage
shall be calculated using the Company’s “Projected Payout Multiple” under the
FHCF. Upon determination of the Company’s retention and limit under the FHCF,
losses will be adjusted, recognizing any adjustment to the “Projected Payout
Multiple” caused by a change in the Aggregate Mandatory FHCF Premium but
disregarding any change due to a decrease in the statutory limit.

 

B.

Any FHCF reimbursement premiums paid by the Company for FHCF layers that inure
to the benefit of this Contract shall be deemed to be premiums paid for inuring
reinsurance.

 

C.

The Company has opted for a 45% coverage selection from the FHCF.

 

Effective: June 1, 2019

U8GR0008

  

 

6 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

ARTICLE 4

TERM

This Contract shall take effect at 12:01 a.m., Standard Time, June 1, 2019, and
unless terminated prior to that time and date as provided in the Special
Termination Article, shall remain in effect until 12:01 a.m., Standard Time,
June 1, 2020, applying to Loss Occurrences commencing during the term of this
Contract. For purposes of this Contract, “Standard Time” shall mean the time as
described in the original Policy.

ARTICLE 5

SPECIAL TERMINATION

 

A.

The Company may terminate a Subscribing Reinsurer’s percentage share in this
Contract at any time by giving written notice to the Subscribing Reinsurer in
the event of any of the following circumstances:

 

  1.

The Subscribing Reinsurer ceases underwriting operations.

 

  2.

A state insurance department or other legal authority orders the Subscribing
Reinsurer to cease writing business, or the Subscribing Reinsurer is placed
under regulatory supervision.

 

  3.

The Subscribing Reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary), or there have
been instituted against it proceedings for the appointment of a receiver,
liquidator, rehabilitator, conservator, trustee in bankruptcy, or other agent
known by whatever name, to take possession of its assets or control of its
operations.

 

  4.

The Subscribing Reinsurer’s policyholders’ surplus (or the equivalent under the
Subscribing Reinsurer’s accounting system) as reported in such financial
statements of the Subscribing Reinsurer as designated by the Company, has been
reduced by 20% of the amount thereof at any date during the prior 12-month
period (including the period prior to the inception of this Contract).

 

  5.

The Subscribing Reinsurer has merged with or has become acquired or controlled
by any company, corporation, or individual(s) not controlling the Subscribing
Reinsurer’s operations at the inception of this Contract.

 

  6.

The Subscribing Reinsurer has retroceded its entire liability under this
Contract without the Company’s prior written consent, except for retrocessions
to members of the Subscribing Reinsurer’s holding company group.

 

  7.

The Subscribing Reinsurer has been assigned an A.M. Best’s rating of less than
“A-” and/or an S&P rating of less than “BBB+.” However, as respects Underwriting
Members of Lloyd’s, London, a Lloyd’s Market Rating of less than “A-” by A.M.
Best and/or less than “BBB+” by S&P shall apply.

 

Effective: June 1, 2019

U8GR0008

  

 

7 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

  8.

The Subscribing Reinsurer has hired an unaffiliated runoff claims manager that
is compensated on a contingent basis or is otherwise provided with financial
incentives based on the quantum of claims paid.

 

  9.

The Subscribing Reinsurer has in any other way assigned its interests or
delegated its obligations under this Contract to an unaffiliated entity.

Notwithstanding the foregoing, agreement by a Lloyd’s syndicate to follow claim
settlements procedures under Lloyd’s Claims Scheme (Combined) shall not
constitute a transfer of its claims-paying authority, for purposes of
subparagraphs (8) and (9) of this paragraph.

 

  10.

The Subscribing Reinsurer has failed to post or maintain required collateral to
secure its obligations as required under this Contract, and has not cured such
deficiency within 30 days following written notice thereof from the Company.

 

B.

Termination shall be effected on a cut-off basis and the Subscribing Reinsurer
shall have no liability for Loss Occurrences commencing after the date of
termination. The reinsurance premium due the Subscribing Reinsurer hereunder
(including any minimum reinsurance premium) shall be prorated based on the
period of the Subscribing Reinsurer’s participation hereon, and the Subscribing
Reinsurer shall immediately return any excess reinsurance premium received.
Reinstatement premium, if any, shall be calculated based on the Subscribing
Reinsurer’s reinsurance premium earned during the period of the Subscribing
Reinsurer’s participation hereon.

 

C.

Additionally, in the event of any of the circumstances listed in paragraph A of
this Article, the Company shall have the option to commute the Subscribing
Reinsurer’s liability for losses on Policies covered by this Contract. In the
event the Company and the Subscribing Reinsurer cannot agree on the commutation
amount, they shall appoint an actuary and/or appraiser to assess such amount and
shall share equally any expense of the actuary and/or appraiser. If the Company
and the Subscribing Reinsurer cannot agree on an actuary and/or appraiser, the
Company and the Subscribing Reinsurer each shall nominate three individuals, of
whom the other shall decline two, and the final appointment shall be made by
drawing lots. Payment by the Subscribing Reinsurer of the amount of liability
ascertained shall constitute a complete and final release of both parties in
respect of liability arising from the Subscribing Reinsurer’s participation
under this Contract.

 

D.

The Company’s option to require commutation under paragraph C above shall
survive the termination or expiration of this Contract.

 

Effective: June 1, 2019

U8GR0008

  

 

8 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

ARTICLE 6

TERRITORY

The territorial limits of this Contract shall be identical with those of the
Company’s Policies.

ARTICLE 7

EXCLUSIONS

 

A.

This Contract shall not apply to and specifically excludes:

 

  1.

Flood when written as such.

 

  2.

Earthquake for standalone Policies where earthquake is the only named peril.

 

  3.

Hail damage to an insured’s growing or standing crops.

 

  4.

Reinsurance assumed by the Company under obligatory reinsurance agreements,
except intercompany reinsurance between the Company and its affiliates and
agency reinsurance where the Policies involved are to be re-underwritten in
accordance with the underwriting standards of the Company and reissued as
Policies of the Company at the next anniversary or expiration date.

 

  5.

Pools, Associations & Syndicates, per the attached exclusion.

 

  6.

Liability of the Company arising by contract, operation of law, or otherwise,
from its participation or membership, whether voluntary or involuntary, in any
Insolvency Fund. “Insolvency Fund” includes any guaranty fund, insolvency fund,
plan, pool, association, fund or other arrangement, howsoever denominated,
established or governed, that provides for any assessment of or payment or
assumption by the Company of part or all of any claim, debt, charge, fee, or
other obligation of an insurer, or its successors or assigns, that has been
declared by any competent authority to be insolvent, or that is otherwise deemed
unable to meet any claim, debt, charge, fee or other obligation in whole or in
part.

 

  7.

Loss or damage occasioned by war, invasion, hostilities, acts of foreign
enemies, civil war, rebellion, insurrection, military or usurped power, martial
law, or confiscation by order of any government or public authority, but not
excluding loss or damage that would be covered under a standard form of Policy
containing a standard war exclusion clause.

 

  8.

Losses excluded by the attached Nuclear Incident Exclusion Clause – Physical
Damage – Reinsurance – U.S.A.

 

  9.

Terrorism as defined in the attached Terrorism Exclusion.

 

Effective: June 1, 2019

U8GR0008

  

 

9 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

  10.

Mold unless directly resulting from an otherwise covered peril.

 

  11.

Loss and/or damage and/or costs and/or expenses arising from seepage and/or
pollution and/or contamination, other than contamination from smoke.
Nevertheless, this exclusion does not preclude payment of the cost of removing
debris of property damaged by a loss otherwise covered hereunder, subject always
to a limit of 25.0% of the Company’s property loss under the applicable original
Policy.

 

  12.

Financial guarantee and insolvency.

 

  13.

Loss or damage to overhead transmission and distribution lines, including
supporting structures, of electrical companies, telephone companies, and cable
companies. This exclusion shall not apply, however, to transmission and
distribution lines and their supporting structures located on the property of
any original insured or within 1,000 feet thereof.

 

B.

Except as respects exclusions A(7), A(8), A(9), and A(12), if the Company
inadvertently issues a Policy falling within the scope of one or more of the
exclusions, such Policy shall be covered hereunder, provided that the Company
issues, or causes to be issued, the required notice of cancellation within 30
days after a member of the executive or managerial staff at the Company’s home
office having underwriting authority in the class of business involved becomes
aware that the Policy applies to excluded classes, unless the Company is
prevented from canceling said Policy within such period by applicable statute or
regulation, in which case such Policy shall be covered hereunder until the
earliest date on which the Company may cancel.

ARTICLE 8

SPECIAL ACCEPTANCE

Business that is not within the scope of this Contract may be submitted to the
Reinsurer for special acceptance hereunder, and such business, if accepted by
the Reinsurer shall be covered hereunder, subject to the terms and conditions of
this Contract, except as modified by the special acceptance. The Reinsurer shall
be deemed to have accepted a risk, if it has not responded within five business
days after receiving the underwriting information on such risk. Any renewal of a
special acceptance agreed to for a predecessor contract to this Contract, shall
automatically be covered hereunder.

ARTICLE 9

PREMIUM

 

A.

The Company shall pay the Reinsurer a premium of $**** for the term of this
Contract.

 

Effective: June 1, 2019

U8GR0008

  

 

10 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

B.

The premium in paragraph A above shall be payable to the Reinsurer by the
Company in four equal installments of $**** on June 1, 2019, September 1, 2019,
January 1, 2020 and April 1, 2020.

 

C.

The Company shall furnish the Reinsurer with such reasonably available
information as may be reasonably required by the Reinsurer for completion of the
Reinsurer’s financial statements.

ARTICLE 10

REINSTATEMENT

Loss payments under this Contract shall reduce the limit of coverage afforded by
the amounts paid, but the limit of coverage shall be reinstated from the time of
the occurrence of the loss, and for each amount so reinstated, the Company
agrees to pay, simultaneously with the Reinsurer’s loss payment, an additional
premium calculated at pro rata of the Reinsurer’s premium for the term of this
Contract, being pro rata only as to the fraction of the Reinsurer’s limit of
liability hereunder (i.e., the fraction of the Reinsurer’s limit of liability
for each Loss Occurrence as set forth in the Retention and Limit Article) so
reinstated. Nevertheless, the Reinsurer’s liability shall not exceed such
limit(s) in respect of any one Loss Occurrence, nor the applicable limit(s) in
respect of all Loss Occurrences commencing during the term of this Contract, as
set forth in the Retention and Limit Article.

ARTICLE 11

DEFINITIONS

 

A.      1.

“Ultimate Net Loss” means the actual loss paid by the Company or which the
Company becomes liable to pay, such loss to include Loss Adjustment Expense,
100% of any Extra Contractual Obligation and 100% of any Loss in Excess of
Policy Limits as defined in the Extra Contractual Obligations/Excess of Policy
Limits Article. In no event, however, shall more than 25% of “Ultimate Net Loss”
for any one Loss Occurrence be comprised of Extra Contractual Obligations and
Loss in Excess of Policy Limits.

 

  2.

Salvages and all recoveries (including amounts due from all reinsurances that
inure to the benefit of this Contract, whether recovered or not), shall be first
deducted from such loss to arrive at the amount of liability attaching
hereunder.

 

  3.

All salvages, recoveries or payments recovered or received subsequent to loss
settlement hereunder shall be applied as if recovered or received prior to the
aforesaid settlement, and all necessary adjustments shall be made by the parties
hereto.

 

  4.

The Company shall be deemed to be “liable to pay” a loss when a judgment has
been rendered that the Company does not plan to appeal, and/or the Company has
obtained a release, and/or the Company has accepted a proof of loss, and/or the
Company has made a commitment to pay, and/or the Company has scheduled the
payment of a loss.

 

Effective: June 1, 2019

U8GR0008

  

 

11 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

  5.

Nothing in this clause shall be construed to mean that losses are not
recoverable hereunder until the Company’s “Ultimate Net Loss” has been
ascertained.

 

B.

“Loss Adjustment Expense” means costs and expenses incurred by the Company in
connection with the investigation, appraisal, adjustment, settlement,
litigation, defense or appeal of a specific claim or loss, or alleged loss,
including but not limited to:

 

  1.

court costs;

 

  2.

costs of supersedeas and appeal bonds;

 

  3.

monitoring counsel expenses;

 

  4.

legal expenses and costs incurred in connection with coverage questions and
legal actions connected thereto, including but not limited to declaratory
judgment actions;

 

  5.

post-judgment interest;

 

  6.

pre-judgment interest, unless included as part of an award or judgment;

 

  7.

a pro rata share of salaries and expenses of Company field employees, calculated
in accordance with the time occupied in adjusting such loss, and expenses of
other Company employees who have been temporarily diverted from their normal and
customary duties and assigned to the field adjustment of losses covered by this
Contract; and

 

  8.

subrogation, salvage and recovery expenses.

“Loss Adjustment Expense” does not include salaries and expenses of the
Company’s employees, except as provided in subparagraph (7) above, and office
and other overhead expenses.

 

C.      1.

“Loss Occurrence” means the sum of all individual losses directly occasioned by
any one disaster, accident or loss or series of disasters, accidents or losses
arising out of one event. However, the duration and extent of any one “Loss
Occurrence” shall be limited to all individual losses sustained by the Company
occurring during any period of 168 consecutive hours arising out of and directly
occasioned by the same event except that the term “Loss Occurrence” shall be
further defined as follows:

 

  a.

As regards any “Named Storm,” all individual losses sustained by the Company
arising out of and directly occasioned by such “Named Storm,” without regard to
the limitations of duration and extent set forth above. “Named Storm” means any
storm or storm system declared by the US National Hurricane Center, US Central
Pacific Hurricane Center, US Weather Prediction Center, or their successor

 

Effective: June 1, 2019

U8GR0008

  

 

12 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

  organizations, all being divisions of the US National Weather Service to be a
tropical storm or hurricane, and any successors thereof. A storm or storm system
that merges with a “Named Storm” shall be considered part of that “Named Storm,”
once it has merged. A “Named Storm” shall be deemed to begin at the effective
time and date of the first watch, warning or other official advisory applicable
to such tropical storm or hurricane issued by the above referenced governmental
meteorological agencies. A “Named Storm” shall be deemed to end 72 hours after
the cancellation of the last watch, warning or other official advisory
applicable to such tropical storm, hurricane or successor, issued by the above
referenced governmental meteorological agencies irrespective of the duration of
the timing or spacing between such watches, warnings or other official
advisories. If two or more storms are assigned different names by the above
referenced governmental meteorological agencies, each of those storms shall
constitute a separate event for purposes of this definition.

 

  b.

As regards windstorm, hail, tornado, cyclone, including ensuing collapse and
water damage other than “Named Storm,” all individual losses sustained by the
Company occurring during any period of 96 consecutive hours arising out of and
directly occasioned by the same event.

 

  c.

As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of 96 consecutive hours arising out of and directly occasioned
by the same event. The maximum duration of 96 consecutive hours may be extended
in respect of individual losses that occur beyond such 96 consecutive hours
during the continued occupation of an assured’s premises by strikers, provided
such occupation commenced during the aforesaid period.

 

  d.

As regards earthquake and fire following directly occasioned by the earthquake,
those earthquake losses and individual fire losses that commence during the
period of 168 consecutive hours may be included in the Company’s “Loss
Occurrence”.

 

  e.

As regards any related weather conditions involving snow, sleet, freezing rain,
freeze, ice, winter weather, and wind losses related to such conditions, all
individual losses sustained by the Company, that occur during any period of 168
consecutive hours arising out of and directly occasioned by the same event.

 

  f.

As regards firestorms, brush fires and other fires or series of fires,
irrespective of origin (except for fires covered in subparagraphs (c) and (d)
above) which spread through trees, grassland or other vegetation, all individual
losses sustained by the Company occurring during any period of 168 consecutive
hours within a 150-mile radius of any fixed point selected by the Company may be
included in the Company’s “Loss Occurrence.” However, an individual loss subject
to this subparagraph cannot be included in more than one “Loss Occurrence”.

 

Effective: June 1, 2019

U8GR0008

  

 

13 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

  2.

Except as provided in subparagraph (1)(a) above:

 

  a.

The Company may choose the date and time when any such period of consecutive
hours commences provided that it is not earlier than the date and time of the
occurrence of the first recorded individual loss sustained by the Company
arising out of that disaster, accident or loss.

 

  b.

Only one period of consecutive hours shall apply with respect to one event,
except that, as respects those “Loss Occurrences” referred to in subparagraph
(1)(c) above, if the disaster, accident or loss occasioned by the event is of
greater duration than 96 consecutive hours, then the Company may divide that
disaster, accident or loss into two or more “Loss Occurrences” provided no two
periods overlap and no individual loss is included in more than one such period
and provided that no period commences earlier than the date and time of the
occurrence of the first recorded individual loss sustained by the Company
arising out of that disaster, accident or loss.

 

  3.

Losses arising from a combination of two or more perils as a result of the same
event shall be considered as having arisen from one “Loss Occurrence.”
Furthermore, all losses arising from an event involving a combination of losses
described in subparagraphs (1)(a) and (1)(b) may be considered as having arisen
from one “Loss Occurrence.” Notwithstanding the foregoing, the hourly
limitations as stated above shall not be exceeded as respects the applicable
perils, and, except as respects those “Loss Occurrences” involving a “Named
Storm” referred to in subparagraph (1)(a) above, no single “Loss Occurrence”
shall encompass a time period greater than 168 consecutive hours.

 

D.

“Policy” means any binder, policy, or contract of insurance or reinsurance
issued, accepted or held covered provisionally or otherwise, by or on behalf of
the Company.

ARTICLE 12

EXTRA CONTRACTUAL OBLIGATIONS/EXCESS OF POLICY LIMITS

 

A.

This Contract shall cover Extra Contractual Obligations, as provided in the
definition of Ultimate Net Loss. “Extra Contractual Obligations” shall be
defined as those liabilities not covered under any other provision of this
Contract and that arise from the handling of any claim on business covered
hereunder, such liabilities arising because of, but not limited to, the
following: failure by the Company to settle within the Policy limit, or by
reason of alleged or actual negligence, fraud or bad faith in rejecting an offer
of settlement or in the preparation of the defense or in the trial of any action
against its insured or reinsured or in the preparation or prosecution of an
appeal consequent upon such action.

 

B.

This Contract shall cover Loss in Excess of Policy Limits, as provided in the
definition of Ultimate Net Loss. “Loss in Excess of Policy Limits” shall be
defined as Loss in excess of

 

Effective: June 1, 2019

U8GR0008

  

 

14 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

  the Policy limit, having been incurred because of, but not limited to, failure
by the Company to settle within the Policy limit or by reason of alleged or
actual negligence, fraud or bad faith in rejecting an offer of settlement or in
the preparation of the defense or in the trial of any action against its insured
or reinsured or in the preparation or prosecution of an appeal consequent upon
such action.

 

C.

An Extra Contractual Obligation and/or Loss in Excess of Policy Limits shall be
deemed to have occurred on the same date as the loss covered under the Company’s
Policy, and shall constitute part of the original loss.

 

D.

For the purposes of the Loss in Excess of Policy Limits coverage hereunder, the
word “Loss” shall mean any amounts for which the Company would have been
contractually liable to pay had it not been for the limit of the original
Policy.

 

E.

Loss Adjustment Expense in respect of Extra Contractual Obligations and/or Loss
in Excess of Policy Limits shall be covered hereunder in the same manner as
other Loss Adjustment Expense.

 

F.

However, this Article shall not apply where the loss has been incurred due to
final legal adjudication of fraud of a member of the Board of Directors or a
corporate officer of the Company acting individually or collectively or in
collusion with any individual or corporation or any other organization or party
involved in the presentation, defense or settlement of any claim covered
hereunder.

 

G.

In no event shall coverage be provided to the extent not permitted under law.

ARTICLE 13

NET RETAINED LIABILITY

 

A.

This Contract applies only to that portion of any loss that the Company retains
net for its own account (prior to deduction of any reinsurance that inures
solely to the benefit of the Company).

 

B.

The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
that may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

ARTICLE 14

OTHER REINSURANCE

The Company shall be permitted to carry in force other reinsurance, recoveries
under which shall inure to the benefit of this Contract.

 

Effective: June 1, 2019

U8GR0008

  

 

15 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

ARTICLE 15

ORIGINAL CONDITIONS

All reinsurance under this Contract shall be subject to the same terms,
conditions, waivers and interpretations, and to the same modifications and
alterations as the respective Policies of the Company. However, in no event
shall this be construed in any way to provide coverage outside the terms and
conditions set forth in this Contract.

ARTICLE 16

NO THIRD PARTY RIGHTS

This Contract is solely between the Company and the Reinsurer, and in no
instance shall any insured, claimant or other third party have any rights under
this Contract except as may be expressly provided otherwise herein.

ARTICLE 17

NOTICE OF LOSS AND LOSS SETTLEMENTS

 

A.

The Company shall advise the Reinsurer promptly if paid and estimated Ultimate
Net Loss is in excess of 75% of the Company’s retention, or if, in the opinion
of the Company, such Ultimate Net Loss may result in a claim hereunder.
Thereafter, the Company shall advise the Reinsurer, at least monthly, of all
subsequent developments thereto that may materially affect the position of the
Reinsurer.

 

B.

The Company alone and at its full discretion shall adjust, settle or compromise
all claims and losses.

 

C.

As respects losses subject to this Contract, all loss settlements made by the
Company, whether under strict Policy terms or by way of compromise, and any
Extra Contractual Obligations and/or Loss in Excess of Policy Limits, shall be
binding upon the Reinsurer. The Reinsurer agrees to pay or allow, as the case
may be, its share of each such settlement immediately upon receipt of reasonable
evidence of the amount paid by the Company or that the Company estimates it will
pay within the next 14 days. Within 30 days after receipt of the Reinsurer’s
payment, the Company shall report to the Reinsurer the Reinsurer’s payment,
minus the Reinsurer’s share of losses subject to this Contract that the Company
has paid, or become liable to pay, as of the date of the report. Any positive
difference shall be remitted to the Reinsurer with the Company’s report.

 

Effective: June 1, 2019

U8GR0008

  

 

16 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

ARTICLE 18

LATE PAYMENTS

 

A.

In the event any payment due either party is not received by the Intermediary by
the payment due date, the party to whom payment is due may, by notifying the
Intermediary in writing, require the debtor party to pay, and the debtor party
agrees to pay, an interest penalty on the amount past due calculated for each
such payment on the last business day of each month as follows:

 

  1.

The number of full days that have expired since the overdue date or the last
monthly calculation, whichever the lesser; times

 

  2.

1/365th of the sum of the six-month United States Treasury Bill rate as quoted
in The Wall Street Journal on the first business day of the month for which the
calculation is made, plus 1%; times

 

  3.

The amount past due, including accrued interest.

 

  Interest

shall accumulate until payment of the original amount due plus interest
penalties have been received by the Intermediary.

 

B.

The due date shall, for purposes of this Article, be determined as follows:

 

  1.

Payments from the Reinsurer to the Company shall be due on the date on which the
demand for payment (including delivery of bordereaux or quarterly or monthly
reports) is received by the Reinsurer, and shall be overdue 30 days thereafter.

 

  2.

Payments from the Company to the Reinsurer shall be due on the dates specified
within this Contract. Payments shall be overdue 30 days thereafter except for
the first installment of premium, if applicable, which shall be overdue 60 days
from inception or 30 days from final line-signing, whichever the later.
Reinstatement premium, if applicable, shall have as a due date the date when the
Company receives payment for the claim giving rise to such reinstatement
premium, and payment shall be overdue 30 days thereafter. In the event a due
date is not specifically stated for a given payment, the overdue date shall be
30 days following the date of billing.

 

C.

If the information contained in the Company’s demand for payment is insufficient
or not in accordance with the conditions of this Contract, then within 30 days
the Reinsurer shall request from the Company all additional information
necessary to validate its claim and the payment due date as defined in paragraph
B shall be deemed to be the date upon which the Reinsurer received the requested
additional information. This paragraph is only for the purpose of establishing
when a payment is overdue, and shall not alter the provisions of the Notice of
Loss and Loss Settlements Article or other pertinent contractual stipulations.

 

Effective: June 1, 2019

U8GR0008

  

 

17 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

D.

In the event arbitration is necessary to settle a dispute, the panel shall have
the authority to make a determination awarding interest to the prevailing party.
Interest, if any, awarded by the panel shall supersede the interest amounts
outlined herein.

 

E.

Any interest owed pursuant to this Article may be waived by the party to which
it is owed. Waiver of such interest, however, shall not affect the waiving
party’s rights to other interest amounts due as a result of this Article.

ARTICLE 19

OFFSET

Each party hereto shall have, and may exercise at any time and from time to
time, the right to offset any and all balances due from a party to the other
arising under this Contract. In the event of the insolvency of a party hereto,
offsets shall only be allowed in accordance with the provisions of any
applicable law governing offset entitlement.

ARTICLE 20

CURRENCY

 

A.

Where the word “Dollars” and/or the sign “$” appear in this Contract, they shall
mean United States Dollars, and all payments hereunder shall be in United States
Dollars.

 

B.

For purposes of this Contract, where the Company receives premiums or pays
losses in currencies other than United States Dollars, such premiums or losses
shall be converted into United States Dollars at the actual rates of exchange at
which these premiums or losses are entered in the Company’s books.

ARTICLE 21

UNAUTHORIZED REINSURANCE

 

A.

This Article applies only to the extent a Subscribing Reinsurer does not qualify
for credit with any insurance regulatory authority having jurisdiction over the
Company’s reserves.

 

B.

The Company agrees, in respect of its Policies or bonds falling within the scope
of this Contract, that when it files with its insurance regulatory authority, or
sets up on its books liabilities as required by law, it shall forward to the
Reinsurer a statement showing the proportion of such liabilities applicable to
the Reinsurer. The “Reinsurer’s Obligations” shall be defined as follows:

 

  1.

unearned premium (if applicable);

 

  2.

known outstanding losses that have been reported to the Reinsurer and Loss
Adjustment Expense relating thereto;

 

Effective: June 1, 2019

U8GR0008

  

 

18 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

  3.

losses and Loss Adjustment Expense paid by the Company but not recovered from
the Reinsurer;

 

  4.

losses incurred but not reported and Loss Adjustment Expense relating thereto;

 

  5.

all other amounts for which the Company cannot take credit on its financial
statements unless funding is provided by the Reinsurer.

 

C.

The Reinsurer’s Obligations shall be funded by funds withheld, cash advances,
Trust Agreement or a Letter of Credit (LOC). The Reinsurer shall have the option
of determining the method of funding provided it is acceptable to the insurance
regulatory authorities having jurisdiction over the Company’s reserves.

 

D.

When funding by Trust Agreement, the Reinsurer shall ensure that the Trust
Agreement complies with the provisions of the “Trust Agreement Requirements
Clause” attached hereto. When funding by an LOC, the Reinsurer agrees to apply
for and secure timely delivery to the Company of a clean, irrevocable and
unconditional LOC issued by a bank and containing provisions acceptable to the
insurance regulatory authorities having jurisdiction over the Company’s reserves
in an amount equal to the Reinsurer’s Obligations. Such LOC shall be issued for
a period of not less than one year, and shall be automatically extended for one
year from its date of expiration or any future expiration date unless 30 days
(or such other time period as may be required by insurance regulatory
authorities), prior to any expiration date the issuing bank shall notify the
Company by certified or registered mail that the issuing bank elects not to
consider the LOC extended for any additional period.

 

E.

The Reinsurer and the Company agree that any funding provided by the Reinsurer
pursuant to the provisions of this Contract may be drawn upon at any time,
notwithstanding any other provision of this Contract, and be utilized by the
Company or any successor, by operation of law, of the Company including, without
limitation, any liquidator, rehabilitator, receiver or conservator of the
Company, for the following purposes, unless otherwise provided for in a separate
Trust Agreement:

 

  1.

to reimburse the Company for the Reinsurer’s Obligations, the payment of which
is due under the terms of this Contract and that has not been otherwise paid;

 

  2.

to make refund of any sum that is in excess of the actual amount required to pay
the Reinsurer’s Obligations under this Contract (or in excess of 102% of the
Reinsurer’s Obligations, if funding is provided by a Trust Agreement);

 

  3.

to fund an account with the Company for the Reinsurer’s Obligations. Such cash
deposit shall be held in an interest bearing account separate from the Company’s
other assets, and interest thereon not in excess of the prime rate shall accrue
to the benefit of the Reinsurer. Any taxes payable on accrued interest shall be
paid out of the assets in the account that are in excess of the Reinsurer’s
Obligations (or in excess of 102% of the Reinsurer’s Obligations, if funding is
provided by a Trust Agreement). If the assets are inadequate to pay taxes, any
taxes due shall be paid or reimbursed by the Reinsurer;

 

Effective: June 1, 2019

U8GR0008

  

 

19 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

  4.

to pay the Reinsurer’s share of any other amounts the Company claims are due
under this Contract.

 

F.

If the amount drawn by the Company is in excess of the actual amount required
for E(1) or E(3), or in the case of E(4), the actual amount determined to be
due, the Company shall promptly return to the Reinsurer the excess amount so
drawn. All of the foregoing shall be applied without diminution because of
insolvency on the part of the Company or the Reinsurer.

 

G.

The issuing bank shall have no responsibility whatsoever in connection with the
propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

 

H.

At annual intervals, or more frequently at the discretion of the Company, but
never more frequently than quarterly, the Company shall prepare a specific
statement of the Reinsurer’s Obligations for the sole purpose of amending the
LOC or other method of funding, in the following manner:

 

  1.

If the statement shows that the Reinsurer’s Obligations exceed the balance of
the LOC as of the statement date, the Reinsurer shall, within 30 days after
receipt of the statement, secure delivery to the Company of an amendment to the
LOC increasing the amount of credit by the amount of such difference. Should
another method of funding be used, the Reinsurer shall, within the time period
outlined above, increase such funding by the amount of such difference.

 

  2.

If, however, the statement shows that the Reinsurer’s Obligations are less than
the balance of the LOC (or that 102% of the Reinsurer’s Obligations are less
than the trust account balance if funding is provided by a Trust Agreement), as
of the statement date, the Company shall, within 30 days after receipt of
written request from the Reinsurer, release such excess credit by agreeing to
secure an amendment to the LOC reducing the amount of credit available by the
amount of such excess credit. Should another method of funding be used, the
Company shall, within the time period outlined above, decrease such funding by
the amount of such excess.

ARTICLE 22

TAXES

 

A.

In consideration of the terms under which this Contract is issued, the Company
undertakes not to claim any deduction of the premium hereon when making Canadian
tax returns or when making tax returns, other than Income or Profits Tax
returns, to any state or territory of the United States of America or to the
District of Columbia.

 

Effective: June 1, 2019

U8GR0008

  

 

20 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

B.      1.

Each Subscribing Reinsurer has agreed to allow, for the purpose of paying the
Federal Excise Tax, the applicable percentage of the premium payable hereon (as
imposed under the Internal Revenue Code) to the extent such premium is subject
to Federal Excise Tax.

 

  2.

In the event of any return of premium becoming due hereunder, the Subscribing
Reinsurer shall deduct the applicable percentage of the premium from the amount
of the return, and the Company or its agent should take steps to recover the Tax
from the U.S. Government.

ARTICLE 23

ACCESS TO RECORDS

 

A.

The Reinsurer or its duly authorized representatives shall have the right to
visit the offices of the Company to inspect, examine, audit, and verify any of
the policy, accounting or claim files (“Records”) relating to business reinsured
under this Contract during regular business hours after giving five working
days’ prior notice. This right shall be exercisable during the term of this
Contract or after the expiration of this Contract. Notwithstanding the above,
the Reinsurer shall not have any right of access to the Records of the Company
if it is not current in all undisputed payments due the Company.

 

B.

Notwithstanding the above, the Company reserves the right to withhold from the
Reinsurer any Privileged Documents. However, the Company shall permit and not
object to the Reinsurer’s access to Privileged Documents in connection with the
underlying claim reinsured hereunder following final settlement or final
adjudication of the case or cases involving such claim, with prejudice against
all claimants and all parties to such adjudications; the Company may defer
release of such Privileged Documents if there are subrogation, contribution, or
other third party actions with respect to that claim or case, and the Company’s
defense might be jeopardized by release of such Privileged Documents. In the
event that the Company seeks to defer release of such Privileged Documents, it
shall, in consultation with the Reinsurer, take other steps as reasonably
necessary to provide the Reinsurer with the information it reasonably requires
to indemnify the Company without causing a loss of such privileges or
protections. The Reinsurer shall not have access to Privileged Documents
relating to any dispute between the Company and the Reinsurer.

 

C.

For purposes of this Article:

 

  1.

“Privileged Documents” means any documents that are Attorney-Client Privilege
Documents and/or Work Product Privilege Documents.

 

  2.

“Attorney-Client Privilege Documents” means communications of a confidential
nature between (a) the Company, or anyone retained by or at the direction of the
Company, or its in-house or outside legal counsel, or anyone in the control of
such legal counsel, and (b) any in-house or outside legal counsel, if such
communications relate to legal advice being sought by the Company and/or contain
legal advice being provided to the Company.

 

Effective: June 1, 2019

U8GR0008

  

 

21 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

  3.

“Work Product Privilege Documents” means communications, written materials and
tangible things prepared by or for in-house or outside counsel, or prepared by
or for the Company, in anticipation of or in connection with litigation,
arbitration, or other dispute resolution proceedings.

ARTICLE 24

CONFIDENTIALITY

 

A.

The Reinsurer hereby acknowledges that the documents, information and data
provided to it by the Company, whether directly or through an authorized agent,
in connection with the placement and execution of this Contract (“Confidential
Information”) are proprietary and confidential to the Company. Confidential
Information shall not include documents, information or data that the Reinsurer
can show:

 

  1.

are publicly known or have become publicly known through no unauthorized act of
the Reinsurer;

 

  2.

have been rightfully received from a third person without obligation of
confidentiality; or

 

  3.

were known by the Reinsurer prior to the placement of this Contract without an
obligation of confidentiality.

 

B.

Absent the written consent of the Company, the Reinsurer shall not disclose any
Confidential Information to any third parties, including any affiliated
companies (except to the extent necessary to enable affiliated companies or
third parties engaged by the Reinsurer to perform services related to this
Contract on behalf of the Reinsurer), except:

 

  1.

when required by retrocessionaires as respects business ceded to this Contract;

 

  2.

when required by regulators performing an audit of the Reinsurer’s records
and/or financial condition; or

 

  3.

when required by external auditors performing an audit of the Reinsurer’s
records in the normal course of business.

Further, the Reinsurer agrees not to use any Confidential Information for any
purpose not related to the performance of its obligations or enforcement of its
rights under this Contract.

 

C.

Notwithstanding the above, in the event that the Reinsurer is required by court
order, other legal process or any regulatory authority to release or disclose
any or all of the Confidential Information, the Reinsurer agrees to provide the
Company with written notice of same at least 10 days prior to such release or
disclosure and to use its best efforts to assist the Company in maintaining the
confidentiality provided for in this Article.

 

Effective: June 1, 2019

U8GR0008

  

 

22 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

D.

The provisions of this Article shall extend to the officers, directors and
employees of the Reinsurer and its affiliates, and shall be binding upon their
successors and assigns.

ARTICLE 25

INDEMNIFICATION AND ERRORS AND OMISSIONS

 

A.

The Reinsurer is reinsuring, subject to the terms and conditions of this
Contract, the obligations of the Company under any Policy. The Company shall be
the sole judge as to:

 

  1.

what shall constitute a claim or loss covered under any Policy;

 

  2.

the Company’s liability thereunder;

 

  3.

the amount or amounts that it shall be proper for the Company to pay thereunder.

 

B.

The Reinsurer shall be bound by the judgment of the Company as to the
obligation(s) and liability(ies) of the Company under any Policy.

 

C.

Any inadvertent error, omission or delay in complying with the terms and
conditions of this Contract shall not be held to relieve either party hereto
from any liability that would attach to it hereunder if such error, omission or
delay had not been made, provided such error, omission or delay is rectified
immediately upon discovery.

 

D.

Nothing in this Article shall be construed to override any of the other terms
and conditions of this Contract.

ARTICLE 26

INSOLVENCY

 

A.

If more than one reinsured company is referenced within the definition of
“Company” in the Preamble to this Contract, this Article shall apply severally
to each such company. Further, this Article and the laws of the domiciliary
state shall apply in the event of the insolvency of any company covered
hereunder. In the event of a conflict between any provision of this Article and
the laws of the domiciliary state of any company covered hereunder, that
domiciliary state’s laws shall prevail.

 

B.

In the event of the insolvency of the Company, this reinsurance (or the portion
of any risk or obligation assumed by the Reinsurer, if required by applicable
law) shall be payable directly to the Company, or to its liquidator, receiver,
conservator or statutory successor, either: (1) on the basis of the liability of
the Company, or (2) on the basis of claims filed and allowed in the liquidation
proceeding, whichever may be required by applicable statute, without

 

Effective: June 1, 2019

U8GR0008

  

 

23 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

  diminution because of the insolvency of the Company or because the liquidator,
receiver, conservator or statutory successor of the Company has failed to pay
all or a portion of any claim. It is agreed, however, that the liquidator,
receiver, conservator or statutory successor of the Company shall give written
notice to the Reinsurer of the pendency of a claim against the Company
indicating the Policy or bond reinsured, which claim would involve a possible
liability on the part of the Reinsurer within a reasonable time after such claim
is filed in the conservation or liquidation proceeding or in the receivership,
and that during the pendency of such claim, the Reinsurer may investigate such
claim and interpose, at its own expense, in the proceeding where such claim is
to be adjudicated any defense or defenses that it may deem available to the
Company or its liquidator, receiver, conservator or statutory successor. The
expense thus incurred by the Reinsurer shall be chargeable, subject to the
approval of the court, against the Company as part of the expense of
conservation or liquidation to the extent of a pro rata share of the benefit
that may accrue to the Company solely as a result of the defense undertaken by
the Reinsurer.

 

C.

Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this reinsurance Contract as though
such expense had been incurred by the Company.

 

D.

As to all reinsurance made, ceded, renewed or otherwise becoming effective under
this Contract, the reinsurance shall be payable as set forth above by the
Reinsurer to the Company or to its liquidator, receiver, conservator or
statutory successor, (except as provided by Section 4118(a)(1)(A) of the New
York Insurance Law, provided the conditions of 1114(c) of such law have been
met, if New York law applies) or except (1) where the Contract specifically
provides another payee in the event of the insolvency of the Company, or
(2) where the Reinsurer, with the consent of the direct insured or insureds, has
assumed such Policy obligations of the Company as direct obligations of the
Reinsurer to the payees under such Policies and in substitution for the
obligations of the Company to such payees. Then, and in that event only, the
Company, with the prior approval of the certificate of assumption on New York
risks by the Superintendent of Financial Services of the State of New York, or
with the prior approval of such other regulatory authority as may be applicable,
is entirely released from its obligation and the Reinsurer shall pay any loss
directly to payees under such Policy.

ARTICLE 27

RUN-OFF REINSURER

 

A.

“Run-off Reinsurer” means any Subscribing Reinsurer that:

 

  1.

has been ordered by a state insurance department or other legal authority to
cease writing business, or has been placed under regulatory supervision or in
rehabilitation; or

 

Effective: June 1, 2019

U8GR0008

  

 

24 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

  2.

has ceased reinsurance underwriting operations; or

 

  3.

has transferred its claims-paying authority to an unaffiliated entity; or

 

  4.

engages in a process of Scheme of Arrangement or similar procedure related to
this Contract, including but not limited to an insurance business transfer
scheme pursuant to Part VII of the Financial Services and Markets Act 2000
(U.K.), as may be amended from time to time; or

 

  5.

in any other way has assigned its interests or delegated its obligations under
this Contract to an unaffiliated entity.

Notwithstanding the foregoing, agreement by a Lloyd’s syndicate to follow claim
settlements procedures under Lloyd’s Claims Scheme (Combined) shall not
constitute a transfer of its claims-paying authority, for purposes of
subparagraphs (3) and (5) of this paragraph.

 

B.

Notwithstanding any other provision of this Contract, in the event that a
Subscribing Reinsurer becomes a Run-off Reinsurer at any time, the Company may
elect, by giving written notice to the Run-off Reinsurer at any time thereafter,
that all or any of the following shall apply to the Run-off Reinsurer’s
participation hereunder:

 

  1.

Should the Run-off Reinsurer fail to pay amounts due hereunder, the interest
penalty specified in the Late Payments Article shall be increased by 0.5% for
each 30 days that a payment is past due, subject to a maximum increase of 7.0%.

 

  2.

The Run-off Reinsurer’s liability for losses for Policies covered by this
Contract shall be commuted. In the event the Company and the Run-off Reinsurer
cannot agree on the commutation amount of the Run-off Reinsurer’s liability
under such Policies, they shall appoint an actuary and/or appraiser to assess
such liability and shall share equally any expense of the actuary and/or
appraiser. If the Company and the Run-off Reinsurer cannot agree on an actuary
and/or appraiser, the Company and the Run-off Reinsurer each shall nominate
three individuals, of whom the other shall decline two, and the final
appointment shall be made by drawing lots. Payment by the Run-off Reinsurer of
the amount of liability ascertained shall constitute a complete and final
release of both parties under this Contract.

 

  3.

The Run-off Reinsurer shall have no right of access to the Records of the
Company if the Run-off Reinsurer has denied payment of any claim hereunder or
there is a pending arbitration between the Company and the Run-off Reinsurer
regarding any claim hereunder. A reservation of rights shall be considered a
denial of a claim. Notwithstanding the above, the Run-off Reinsurer shall
continue to have access to Records of the Company for any claim for which it has
raised a query within 30 days of its receipt of a billing, but any inspection of
Records must be completed within 90 days of receipt of billing or access will be
deemed waived.

 

  4.

The provisions of the Arbitration Article shall not apply.

 

Effective: June 1, 2019

U8GR0008

  

 

25 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

C.

The Company’s waiver of any rights provided in this Article is not a waiver of
that right or other rights at a later date.

ARTICLE 28

ARBITRATION

 

A.

Any dispute arising out of the interpretation, performance or breach of this
Contract, including the formation or validity thereof, shall be submitted for
decision to a panel of three arbitrators. Notice requesting arbitration shall be
in writing and sent certified or registered mail, return receipt requested.

 

B.

One arbitrator shall be chosen by each party and the two arbitrators shall then
choose an impartial third arbitrator who shall preside at the hearing. If either
party fails to appoint its arbitrator within 30 days after being requested to do
so by the other party, the latter, after 10 days’ prior notice by certified or
registered mail of its intention to do so, may appoint the second arbitrator.

 

C.

If the two arbitrators do not agree on a third arbitrator within 60 days of
their appointment, the third arbitrator shall be chosen in accordance with the
procedures for selecting the third arbitrator in force on the date the
arbitration is demanded, established by the AIDA Reinsurance and Insurance
Arbitration Society – U.S. (ARIAS). The arbitrators shall be persons
knowledgeable about insurance and reinsurance who have no personal or financial
interest in the result of the arbitration. If a member of the panel dies,
becomes disabled or is otherwise unwilling or unable to serve, a substitute
shall be selected in the same manner as the departing member was chosen and the
arbitration shall continue.

 

D.

Within 30 days after all arbitrators have been appointed, the panel shall meet
and determine timely periods for briefs, discovery procedures and schedules of
hearings.

 

E.

The panel shall be relieved of all judicial formality and shall not be bound by
the strict rules of procedure and evidence. Notwithstanding anything to the
contrary in this Contract, the arbitrators may at their discretion, consider
underwriting and placement information provided by the Company to the Reinsurer,
as well as any correspondence exchanged by the parties that is related to this
Contract. The arbitration shall take place in Tampa, Florida, or at such other
place as the parties shall agree. The decision of any two arbitrators shall be
in writing and shall be final and binding. The panel is empowered to grant
interim relief as it may deem appropriate.

 

F.

The panel shall interpret this Contract as an honorable engagement rather than
as merely a legal obligation and shall make its decision considering the custom
and practice of the applicable insurance and reinsurance business as promptly as
possible after the hearings. Judgment upon an award may be entered in any court
having jurisdiction thereof.

 

Effective: June 1, 2019

U8GR0008

  

 

26 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

G.

Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the cost of the third arbitrator. The
remaining costs of the arbitration shall be allocated by the panel. The panel
may, at its discretion, award such further costs and expenses as it considers
appropriate, including but not limited to attorneys’ fees, to the extent
permitted by law.

ARTICLE 29

EXPEDITED ARBITRATION

 

A.

Notwithstanding the provisions of the Arbitration Article, in the event an
amount in dispute hereunder $1,000,000 or less, the parties will submit to an
expedited arbitration process with the use of a single arbitrator. The
arbitrator will be chosen in accordance with the procedures for selecting an
arbitrator in force on the date the arbitration is demanded, established by the
AIDA Reinsurance and Insurance Arbitration Society – U.S. (ARIAS).

 

B.

Each party’s case will be submitted to the arbitrator within 100 calendar days
of the date of determination of the arbitrator. Discovery will be limited to
exchanging only those documents directly relating to the issue in dispute,
subject to a limit of two discovery depositions from each party, unless
otherwise authorized by the arbitrator upon a showing of good cause.

 

C.

Within 120 calendar days of the date of determination of the arbitrator, the
hearing will be completed and a written award will be issued by the arbitrator.
As the parties agree that time is of the essence, the sole arbitrator does not
have the authority to lengthen the schedule, absent agreement of both parties.
The arbitrator will have all the powers conferred on the arbitration panel as
provided in the Arbitration Article, and said Article will apply to all matters
not specifically addressed above.

ARTICLE 30

SERVICE OF SUIT

 

A.

This Article applies only to those Subscribing Reinsurers not domiciled in the
United States of America, and/or not authorized in any state, territory and/or
district of the United States of America where authorization is required by
insurance regulatory authorities.

 

B.

This Article shall not be read to conflict with or override the obligations of
the parties to arbitrate their disputes as provided for in the Arbitration
Article. This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Contract.

 

C.

In the event of the failure of the Reinsurer to perform its obligations
hereunder, the Reinsurer, at the request of the Company, shall submit to the
jurisdiction of a court of competent jurisdiction within the United States.
Nothing in this Article constitutes or should be

 

Effective: June 1, 2019

U8GR0008

  

 

27 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

  understood to constitute a waiver of the Reinsurer’s rights to commence an
action in any court of competent jurisdiction in the United States, to remove an
action to a United States District Court, or to seek a transfer of a case to
another court as permitted by the laws of the United States or of any state in
the United States. The Reinsurer, once the appropriate court is selected,
whether such court is the one originally chosen by the Company and accepted by
the Reinsurer or is determined by removal, transfer, or otherwise, as provided
for above, shall comply with all requirements necessary to give said court
jurisdiction and, in any suit instituted against the Reinsurer upon this
Contract, shall abide by the final decision of such court or of any appellate
court in the event of an appeal.

 

D.

Service of process in such suit may be made upon Messrs. Mendes and Mount, 750
Seventh Avenue, New York, New York 10019-6829, or another party specifically
designated in the applicable Interests and Liabilities Agreement attached
hereto. The above-named are authorized and directed to accept service of process
on behalf of the Reinsurer in any such suit.

 

E.

Further, pursuant to any statute of any state, territory or district of the
United States that makes provision therefor, the Reinsurer hereby designates the
Superintendent, Commissioner or Director of Insurance, or other officer
specified for that purpose in the statute, or his successor or successors in
office, as its true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceeding instituted by or on behalf of the
Company or any beneficiary hereunder arising out of this Contract, and hereby
designates the above-named as the person to whom the said officer is authorized
to mail such process or a true copy thereof.

ARTICLE 31

GOVERNING LAW

This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Florida, exclusive of conflict of law
rules. However, with respect to credit for reinsurance, the rules of all
applicable states shall apply.

ARTICLE 32

ENTIRE AGREEMENT

This Contract sets forth all of the duties and obligations between the Company
and the Reinsurer and supersedes any and all prior or contemporaneous written
agreements with respect to matters referred to in this Contract. This Contract
may not be modified or changed except by an amendment to this Contract in
writing signed by both parties. However, this Article shall not be construed as
limiting the admissibility of evidence regarding the formation, interpretation,
purpose or intent of this Contract.

 

Effective: June 1, 2019

U8GR0008

  

 

28 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

ARTICLE 33

NON-WAIVER

The failure of the Company or the Reinsurer to insist on compliance with this
Contract or to exercise any right or remedy hereunder shall not constitute a
waiver of any rights contained in this Contract nor prevent either party from
thereafter demanding full and complete compliance nor prevent either party from
exercising such remedy in the future.

ARTICLE 34

AGENCY

For purposes of sending and receiving notices and payments required by this
Contract, the reinsured company that is set forth first in the Preamble to this
Contract shall be deemed the agent of all other reinsured companies referenced
in the Preamble. In no event, however, shall any reinsured company be deemed the
agent of another with respect to the terms of the Insolvency Article.

ARTICLE 35

INTERMEDIARY

Guy Carpenter & Company, LLC, is hereby recognized as the Intermediary
negotiating this Contract for all business hereunder. All communications
(including notices, statements, premiums, return premiums, commissions, taxes,
losses, Loss Adjustment Expenses, salvages, and loss settlements) relating
thereto shall be transmitted to the Company or the Reinsurer through the
Intermediary. Payments by the Company to the Intermediary shall be deemed
payment to the Reinsurer. Payments by the Reinsurer to the Intermediary shall be
deemed payment to the Company only to the extent that such payments are actually
received by the Company.

ARTICLE 36

MODE OF EXECUTION

 

A.

This Contract may be executed by:

 

  1.

an original written ink signature of paper documents;

 

  2.

an exchange of facsimile copies showing the original written ink signature of
paper documents;

 

  3.

electronic signature technology employing computer software and a digital
signature or digitizer pen pad to capture a person’s handwritten signature in
such a manner that the signature is unique to the person signing, is under the
sole control of the person

 

Effective: June 1, 2019

U8GR0008

  

 

29 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

  signing, is capable of verification to authenticate the signature and is
linked to the document signed in such a manner that if the data is changed, such
signature is invalidated.

 

B.

The use of any one or a combination of these methods of execution shall
constitute a legally binding and valid signing of this Contract. This Contract
may be executed in one or more counterparts, each of which, when duly executed,
shall be deemed an original.

 

Effective: June 1, 2019

U8GR0008

  

 

30 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

IN WITNESS WHEREOF, the Company has caused this Contract to be executed by its
duly authorized representative(s), who also confirms the Company’s review of and
agreement to be bound by the terms and conditions of the Interests and
Liabilities Agreements attached to and forming part of this Contract, this
             day of                     , in the year of 2019.

HOMEOWNERS CHOICE PROPERTY & CASUALTY

INSURANCE COMPANY, INC.

 

 

WORKING LAYER CATASTROPHE EXCESS OF LOSS

REINSURANCE CONTRACT

 

Effective: June 1, 2019

U8GR0008

  

 

31 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

and on this                 day of                 , in the year 2019.

TYPTAP INSURANCE COMPANY

 

 

WORKING LAYER CATASTROPHE EXCESS OF LOSS

REINSURANCE CONTRACT

 

Effective: June 1, 2019

U8GR0008

  

 

32 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

POOLS, ASSOCIATIONS & SYNDICATES EXCLUSIONS CLAUSE

Section A:

This Contract excludes:

 

  a.

All business derived directly or indirectly from any Pool, Association or
Syndicate which maintains its own reinsurance facilities.

 

  b.

Any Pool or Scheme (whether voluntary or mandatory) formed after March 1, 1968
for the purpose of insuring property, whether on a country-wide basis or in
respect of designated areas. This exclusion shall not apply to so-called
Automobile Insurance Plans or other Pools formed to provide coverage for
Automobile Physical Damage.

Section B:

 

1.

This Contract excludes business written by the Company for the same perils,
which is known at the time to be insured by, or in excess of underlying amounts
placed in, any Pool, Association or Syndicate, whether by way of insurance or
reinsurance, formed for the purpose of writing any of the following:

Oil, Gas or Petro-Chemical Plants

Oil or Gas Drilling Rigs and/or

Aviation Risks

 

2.

The exclusion under paragraph 1 of this Section B does not apply:

 

  a.

Where the Total Insured Value over all interests of the risk in question is less
than $250,000,000.

 

  b.

To interests traditionally underwritten as Inland Marine and/or Stock and/or
Contents written on a Blanket basis.

 

  c.

To Contingent Business Interruption, except when the Company is aware that the
key location is known at the time to be insured in any Pool, Association or
Syndicate named above, other than as provided for under subparagraph (a).

Section C:

 

1.

Nevertheless the Reinsurer specifically agrees that liability accruing to the
Company from its participation in Residual Market Mechanisms, including but not
limited to the following, for all perils otherwise protected hereunder shall not
be excluded herefrom:

 

  a.

So-called “Beach and Windstorm Plans” and so-called “Coastal Pools”;

 

Effective: June 1, 2019

U8GR0008

  

 

33 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

  b.

All “FAIR Plan” and “Rural Risk Plan” business;

 

  c.

Louisiana Citizens Property Insurance Corporation;

 

  d.

California Earthquake Authority (“CEA”) or any similar entity.

Notwithstanding the above, assessments related to the Florida Hurricane
Catastrophe Fund and Citizens Property Insurance Corporation (Florida) shall be
excluded hereunder.

 

2.

However, this reinsurance does not include any increase in such liability
resulting from:

 

  a.

The inability of any other participant in such Residual Market Mechanisms to
meet its liability;

 

  b.

Any claim against a Residual Market Mechanism or any participant therein,
including the Company, whether by way of subrogation or otherwise, brought by or
on behalf of any insolvency fund (as defined in the Exclusions Article);

 

  c.

Any assessment or surcharge levied on the policyholder and therefore not a
liability of the Company;

 

  d.

The Company’s initial capital contribution to the CEA;

 

  e.

Any assessments, other than interim and regular assessments, from a Residual
Market Mechanism included in subparagraph 1(c) above;

 

  f.

Any expenditure to purchase or retire bonds.

 

3.

The Company may include in Ultimate Net Loss for any Loss Occurrence covered
hereunder only the liability attributable to that Loss Occurrence. If the
relevant entity does not specify what portion of an assessment is attributable
to each Loss Occurrence, the Company may include in Ultimate Net Loss in respect
of each Loss Occurrence a percentage of the Company’s assessments from the
relevant entity related to the calendar year in which the Loss Occurrence
commenced, regardless of when assessed, such percentage to be determined by
dividing the relevant entity’s losses arising from the Loss Occurrence by its
total losses for the calendar year.

 

4.

The Company will deduct from Ultimate Net Loss amounts received as recoupment of
any assessment that has been included in the Ultimate Net Loss, provided the
recoupment is directly allocable to the assessment (“itemized recoupment”). The
Company shall use commercially reasonable efforts to recoup such assessment. Any
amount received as an itemized recoupment of any assessment (whether under this
Contract or any predecessor contract), and therefore deductible from Ultimate
Net Loss, shall not be included in the subject premium of this Contract.

 

Effective: June 1, 2019

U8GR0008

  

 

34 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

However, if a state levies assessments but does not allow itemized recoupment
from policyholders, instead allowing the Company to file an overall increased
rate, any such premium increased thereby shall not be deemed to be a recoupment
that is deductible from Ultimate Net Loss. Any recoupment received as part of a
general premium rate increase, not specifically itemized, shall be included as
part of the subject premium of this Contract or a successor contract, as
applicable.

 

 

 

NOTES:        

   Wherever used herein the terms:    “Company”    shall be understood to mean
“Company”, “Reinsured”, “Reassured” or whatever other term is used in the
attached reinsurance document to designate the reinsured company or companies.
   “Contract”    shall be understood to mean “Agreement,” “Contract,” “Policy”
or whatever other term is used to designate the attached reinsurance document.
   “Reinsurer”    shall be understood to mean “Reinsurer,” “Reinsurers,”
“Underwriters” or whatever other term is used in the attached reinsurance
document to designate the reinsurer or reinsurers.

 

Effective: June 1, 2019

U8GR0008

  

 

35 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

NUCLEAR INCIDENT EXCLUSION CLAUSE – PHYSICAL DAMAGE – REINSURANCE – U.S.A.

 

1.

This Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly, and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks.

 

2.

Without in any way restricting the operation of paragraph (1) of this clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

 

  I.

Nuclear reactor power plants including all auxiliary property on the site, or

 

  II.

Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and “critical
facilities” as such, or

 

  III.

Installations for fabricating complete fuel elements or for processing
substantial quantities of “special nuclear material”, and for reprocessing,
salvaging, chemically separating, storing or disposing of “spent” nuclear fuel
or waste materials, or

 

  IV.

Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

 

3.

Without in any way restricting the operations of paragraphs (1) and (2) hereof,
this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate

 

  (a)

where Reassured does not have knowledge of such nuclear reactor power plant or
nuclear installation, or

 

  (b)

where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.

 

4.

Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

 

Effective: June 1, 2019

U8GR0008

  

 

36 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

5.

It is understood and agreed that this clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.

 

6.

The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

 

7.

Reassured to be sole judge of what constitutes:

 

  (a)

substantial quantities, and

 

  (b)

the extent of installation, plant or site.

Note: Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that

 

  (a)

all policies issued by the Reassured on or before 31st December 1957 shall be
free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.

 

  (b)

with respect to any risk located in Canada policies issued by the Reassured on
or before 31st December 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.

12/12/57

NMA 1119

 

 

 

NOTES:        

   Wherever used herein the terms:    “Reassured”    shall be understood to mean
“Company”, “Reinsured”, “Reassured” or whatever other term is used in the
attached reinsurance document to designate the reinsured company or companies.
   “Agreement”    shall be understood to mean “Agreement”, “Contract”, “Policy”
or whatever other term is used to designate the attached reinsurance document.
   “Reinsurers”    shall be understood to mean “Reinsurers”, “Underwriters” or
whatever other term is used in the attached reinsurance document to designate
the reinsurer or reinsurers.

 

Effective: June 1, 2019

U8GR0008

  

 

37 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

TERRORISM EXCLUSION

 

A.

Notwithstanding any provision to the contrary within this Contract or any
endorsement thereto, it is agreed that this Contract excludes loss, damage,
cost, or expense directly or indirectly caused by, contributed to by, resulting
from, or arising out of or in connection with any Act of Terrorism, as defined
herein, regardless of any other cause or event contributing concurrently or in
any other sequence to the loss.

 

B.

An “Act of Terrorism” includes any act, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or any political division thereof, or in pursuit of political, religious,
ideological, or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which:

 

  a.

involves violence against one or more persons; or

 

  b.

involves damage to property; or

 

  c.

endangers life other than that of the person committing the action; or

 

  d.

creates a risk to health or safety of the public or a section of the public; or

 

  e.

is designed to interfere with or to disrupt an electronic system.

 

C.

This Contract also excludes loss, damage, cost, or expense directly or
indirectly caused by, contributed to by, resulting from, or arising out of or in
connection with any action in controlling, preventing, suppressing, retaliating
against, or responding to any Act of Terrorism.

 

D.

Notwithstanding the above and subject otherwise to the terms, conditions, and
limitations of this Contract, in respect only of personal lines, this Contract
shall pay actual loss or damage (but not related cost or expense) caused by any
Act of Terrorism, provided such act is not directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with
biological, chemical, radiological or nuclear pollution or contamination.

 

Effective: June 1, 2019

U8GR0008

  

 

38 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

TRUST AGREEMENT REQUIREMENTS CLAUSE

 

A.

Except as provided in paragraph B of this Clause, if the Reinsurer satisfies its
funding obligations under the Unauthorized Reinsurance Article by providing a
Trust Agreement, the Reinsurer shall ensure that the Trust Agreement:

 

  1.

Requires the Reinsurer to establish a trust account for the benefit of the
Company, and specifies what the Trust Agreement is to cover;

 

  2.

Stipulates that assets deposited in the trust account shall be valued according
to their current fair market value and shall consist only of cash (United States
legal tender), and certificates of deposit (issued by a United States bank and
payable in United States legal tender), or any combination of the two, provided
that the investments are issued by an institution that is not the parent,
subsidiary or affiliate of either the Reinsurer or the Company;

 

  3.

Requires the Reinsurer, prior to depositing assets with the trustee, to execute
assignments or endorsements in blank, or to transfer legal title to the trustee
of all shares, obligations or any other assets requiring assignments, in order
that the Company, or the trustee upon the direction of the Company, may whenever
necessary negotiate these assets without consent or signature from the Reinsurer
or any other entity;

 

  4.

Requires that all settlements of account between the Company and the Reinsurer
be made in cash or its equivalent; and

 

  5.

Provides that assets in the trust account shall be withdrawn only as permitted
in this Contract, without diminution because of the insolvency of the Company or
the Reinsurer.

 

B.

If a ceding insurer is domiciled in California and the Reinsurer satisfies its
funding obligations under the Unauthorized Reinsurance Article by providing a
Trust Agreement, the Reinsurer shall ensure that the Trust Agreement:

 

  1.

Provides that assets deposited in the trust account shall be valued according to
their current fair market value and shall consist only of cash in United States
dollars, certificates of deposit issued by a United States financial institution
as defined in California Insurance Code Section 922.7(a) and payable in United
States dollars, and investments permitted by the California Insurance Code, or
any combination of the above.

 

  2.

Provides that investments in or issued by an entity controlling, controlled by
or under common control with either the grantor or the beneficiary of the trust
shall not exceed 5% of total investments.

 

Effective: June 1, 2019

U8GR0008

  

 

39 of 40

   DOC: June 7, 2019



--------------------------------------------------------------------------------

LOGO [g648468g01a20.jpg]

 

  3.

Requires the Reinsurer, prior to depositing assets with the trustee, to execute
assignments or endorsements in blank, or to transfer legal title to the trustee
of all shares, obligations or any other assets requiring assignments, in order
that the ceding insurer, or the trustee upon the direction of the ceding
insurer, may, whenever necessary, negotiate these assets without consent or
signature from the Reinsurer or any other entity.

 

  4.

Provides that assets in the trust account shall be withdrawn only as permitted
in this Contract, without diminution because of the insolvency of the ceding
insurer or the Reinsurer.

 

C.

If there are multiple ceding insurers that collectively comprise the Company,
“regulatory authorities” as referenced in subparagraph A(2) above, shall mean
the individual ceding insurer’s domestic regulator.

 

Effective: June 1, 2019

U8GR0008

  

 

40 of 40

   DOC: June 7, 2019